DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 limitations have numbers therein.  Applicant is advised to delete the numbers referred to in the limitation in the claims.
Further in claim 1, the phrase, “a piston (116) is slidably arranged for activating a coupling and uncoupling mechanism (120) of the robotic arm (5) to the tool (6)” appears to be incomplete rendering the claim indefinite and not particularly pointing out and distinctly claiming the subject matter of the claim.  It is not clear whether applicant is trying to indicate that there is activation of the coupling and uncoupling mechanism of the robotic arm such that the robotic arm is coupled and uncoupled to the tool?  If so please clearly state so or make appropriate corrections.
Further in claim 1, the phrase, “characterized in that” is not clear since one is not apprised of what is being characterized.  
Further in claim 1, “one of the walls” lacks antecedent basis because the claim needs to first establish that the robot adapter comprises walls or includes walls.  
Further in claim 1, the phrase, “one end of which opens into the pneumatic cylinder” is not clear because it is not clear what the phrase, “one end of….” is referring to.  Is the phrase, “one end of..” referring to all the walls or one wall or is the phrase referring to the four through conduits.
Further in claim 1, “two of the through conduits (26, 27)” lack antecedent basis.
Further in claim 1, “another of the through conduits (26, 27)” lack antecedent basis.
The claim replete with a lot of errors and the examiner has not addressed all the errors in the claims.  Applicant is advised to use the provided suggestions to correct the claims.


Conclusion
The prior art, US Pub 20160052146 made of record and not relied upon is considered pertinent to applicant's disclosure. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mott Adam can be reached on 571 270 5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONNIE M MANCHO/            Primary Examiner, Art Unit 3664